DETAILED ACTION

Response to Amendment
Amendments, and addition of new claims, filed on August 15, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.


Claim Rejections - 35 USC § 103
Claims 3 – 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakurada et al. (U.S. Patent App. No. 2019/0093234 A1) in view of the combined teachings of Ino (U.S. Patent App. No. 2020/0185003 A1), DeJesus et al. (U.S. Patent No. 7,914,858 B1) and Sato et al. (JP 2017-075340 A), and further evidenced by Golgolab et al. (U.S. Patent No. 8,699,179 B1).  See Machine and Abstract Translation of JP ‘340 A. 
Regarding claims 3 and 10, Sakurada et al. disclose a base member serving as a part of a housing of a hard disk drive device (Title; Abstract; Figure 3: 
    PNG
    media_image1.png
    681
    680
    media_image1.png
    Greyscale
), the base member comprising: a base body (element 10) being a cast product (Paragraph 0030) and having a pair of short side wall portions and a pair of long side wall portions (as shown in Figure, but also as illustrated explicitly by Ino: 
    PNG
    media_image2.png
    679
    616
    media_image2.png
    Greyscale
); a casting surface formed on the base body (outside surface as represented in Sakurada et al. Figure above by elements 14, 15 and 16); a first machined surface at the short side wall portion (element 16) and formed in the casting surface at a position close to a gate portion (ibid, noting gate portion is element 124), corresponding to a gate of a die casting mold (Figure 5 and at least Paragraphs 0005, 0035 – 0039, 0055 and 0056); and a coating film covering a surface of the base body (
    PNG
    media_image3.png
    409
    540
    media_image3.png
    Greyscale
 Figure 10, element 34 and at least Paragraph 0050).
Sakurada et al. fails to explicitly teach a second machined portion that is formed in the casting surface other than the first machined surface.
However, Ino provides clear guidance that it is conventional in the art to machine several surfaces of a HDD to insure dimensional accuracy, such that there is at least one inside machined surface (Abstract and Figures, element 81) and at least one outside machined surface (Abstract and Figures, element 91), wherein Ino explicitly teaches that the inside machined surface should be located in a position distinct from the outside machined surface so that both surfaces at that point haven’t had the ‘chill layer’ removed – thereby improving the resistance to gas leakage through the base body (at least Paragraphs 0004 – 0006 and 0037 – 0040).  The Examiner notes that Sakurada et al. explicitly teaches an outside machined area 16 near the gate portion of the cast molded body.  As such, the “second machined portion that is formed in the casting surface other than the first machined surface” is any of the interior machined portions 81 or the outer machined portion 91 in Ino, which is located on the bottom plate portion of the base body, near the dimple 60 (see Figures).
Sakurada et al. further fails to explicitly teach wherein the base body includes a coated surface that covers the first machined surface with the coating film.
This limitation is met by the combined teachings in the references cited above for the following reasoning.  First, the prior art recognizes that machining a surface (e.g. the first machined surface) removes the chill layer from that portion, exposing pores and making this portion more susceptible to gas permeation.  The response in the art has been to use an impregnating coating to fill the pores – but this does not produce a distinct layer as required by the claims (e.g. see Sakurada et al., Figure 11: 
    PNG
    media_image4.png
    644
    494
    media_image4.png
    Greyscale
illustrating impregnating material 36 in pores 35, but not forming a separate layer like element 34).  This is also recognized by deJesus et al. (Figure 6, element 156 and col. 7, lines 19 – 24), but it should be noted that deJesus et al. does not disclose forming a second epoxy coating layer (step 8) over the machined surface. Neither do Sakurada et al. (noting gap in element 34 in the Figure above) nor Ino (Figure 5 and 6, noting lack of element 50 coating layer over the outside machined surface 91).
However, the concept of applying an additional layer over the machine surface after it has been subject to impregnation treatment to fill the pores is explicitly taught by Sato et al. (Machine Translation and Figures 1 – 2), noting that Sato et al. teach an impregnation step, followed by machining, followed by additional epoxy impregnation (though not as a distinct layer), and finally followed by a NiP plating layer (element 7) over the machined surface.  Sato et al. fails to disclose a resin or epoxy layer; i.e. a ‘coating film’ within the scope of the claims. However, the Examiner deems that a skilled artisan looking at the flowchart of deJesus et al. would clearly possess the knowledge that instead of repeating steps 3 – 7 and then applying a separate NiP plating layer would have easily recognized that one could simply repeat steps 3 – 8 by applying an additional epoxy coating layer, exactly as done in deJesus et al. Step 8, which would serve to provide protection against gas permeation (deJesus et al., col. 3, lines 45 – 59 and col. 8, lines 18 – 34).  The Examiner notes that this is substantially the same reasons as applying the plating layer in Sato et al. (12th Paragraph: “ … If the plating process is not preformed properly, the airtightness may be impaired.”).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Sakurada et al. to utilize a ‘coating layer’ (i.e. epoxy coating layer) applied over the first machined surface as taught by the combined teachings of Ino, deJesus et al. and Sato et al., since such a coating layer would help ensure adequate pore filling and airtightness in a region where it is known the chill layer has been removed.
Regarding claim 4, Sakurada et al. disclose the claimed apparatus features (at least Figure 1 and relevant disclosure thereto).
Regarding claim 5, Sakurada et al. disclose the claimed HDD and spindle motor as relied upon above with respect to claim 4.  Regarding the application of a ‘label’ via an adhesive layer to the first machined portion, the Examiner deems that putting a product label on a product regardless of the location does not change the patentability of a product as the location of a label placement is clearly a design choice and well within the knowledge of a person of ordinary skill in the art.  That being said, the Examiner provides Golgolab et al. as evidence that applying adhesive backed “labels” is well established in the art as being a means to aid in the sealing of locations on a HDD (at least col. 4, line 41 bridging col. 5, line 3) and – as noted above – it is recognized that the first machined location is without its chill layer and, as such, could benefit from additional sealing protection. It is the Examiner’s opinion that placement of a label meeting the claimed limitations would have been obvious to a person of ordinary skill in the art, either due to simple design choice of where to place the label or with the common knowledge as evidenced by Golgolab et al. that adhesive backed “labels” can aid in sealing the known, chill-layer removed portions of the HDD.
Regarding claims 6 and 7, Sakurada et al. disclose the claimed coating film (Paragraph 0034).
Regarding claim 8, Sakurada et al. disclose the claimed flat first machined surface (Figures).
Regarding claim 9, as taught by Ino the interior of the body has machined portions that are impregnated with an impregnating agent and face the casting cavity, thereby meeting the claimed structural and material limitations of this claim.
Claims 11 – 17 are met for the same reasons as applied above with regard to claims 3 – 10.

Response to Arguments
The rejection of claims 3 - 5 under 35 U.S.C § 102 or 103 – deJesus et al.
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. amended language in claim 3 and new limitations of claim 10) no longer anticipated, nor rendered obvious, by the above noted rejection predicated on deJesus et al. as the base reference.
	
The rejection of claims 3 - 17 under 35 U.S.C § 103(a) – Sakurada et al. in view of various references
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  In so far as they apply to the present rejection of record, Applicant(s) argue that deJesus et al. fails to disclose where the machined surface is relative to the gate.  The Examiner agrees, but notes that Sakurada et al. is explicit with regard to machining around the gate.
Applicants’ further argue that the deJesus et al. machined surface is at a corner, not meeting the limitations of claim 10.  The Examiner agrees, but again notes that Sakurada et al. is explicit with the machine surface being on the short side wall portion (i.e. near the gate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants’ amendment resulted in embodiments not previously considered (i.e. the requirement that the first machined portion be at a position close to a gate portion or on the short side wall portion) which necessitated the new grounds of rejection, and hence the finality of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 4, 2022

/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785